Title: To Benjamin Franklin from John MacMahon, 11 February 1784
From: MacMahon, John
To: Franklin, Benjamin


          
            feby the 11th. 1784
          
          Doctor MacMahon presents his best respects to the Honourable Dr. Franklin, and is very Sorry that a pre’engagement hinders him from accepting the honour of his kind invitation for to morrow.
         
          Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Etats Unis / de l’Amerique Septentrionale / à Passy
        